Case 2:17-cv-07639-SJO-KS Document 624-5 Filed 12/23/19 Page 1 of 5 Page ID
                                #:27897


 1 Morgan Chu (SBN 70446)
   mchu@irell.com
 2 Alan J. Heinrich (SBN 212782)
   aheinrich@irell.com
 3 C. Maclain Wells (SBN 221609)
   mwells@irell.com
 4 Elizabeth C. Tuan (SBN 295020)
 5 etuan@irell.com
   IRELL & MANELLA LLP
 6 1800  Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 7 Telephone: (310) 277-1010
   Facsimile:    (310) 203-7199
 8
   Andrea W. Jeffries (SBN 183408)
 9 ajeffries@jonesday.com
   Luke J. Burton (SBN 301247)
10 lburton@jonesday.com
11 JONES    DAY
   555 South Flower Street, Fiftieth Floor
12 Los  Angeles, CA 90071
   Telephone: (213) 489-3939
13 Facsimile:    (213) 243-2539
14 [List of counsel continues on next page]
15 Attorneys for Plaintiffs
16 JUNO THERAPEUTICS, INC., MEMORIAL
   SLOAN KETTERING CANCER CENTER,
17 and SLOAN KETTERING INSTITUTE FOR
   CANCER RESEARCH
18
                           UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                              WESTERN DIVISION
21 JUNO THERAPEUTICS, INC., et al.,           Case No. 2:17-cv-07639-SJO-KSx
22              Plaintiffs,                   DECLARATION OF ANDREA W.
                                              JEFFRIES IN SUPPORT OF
23        v.                                  MEMORANDUM IN SUPPORT OF
                                              PLAINTIFFS’ PROPOSED
24 KITE PHARMA, INC.,                         JUDGMENT AND POST-TRIAL
                                              BRIEFING SCHEDULE
25          Defendant.
26                                            Hon. S. James Otero
                                              Place: Courtroom 10C
27
28 AND RELATED COUNTERCLAIMS
                                                     DECLARATION OF ANDREA W. JEFFRIES IN SUPPORT OF
                                                     MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                         JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                         Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-5 Filed 12/23/19 Page 2 of 5 Page ID
                                #:27898


 1 Rebecca Carson (SBN 254105)
   rcarson@irell.com
 2 Ingrid M. H. Petersen (SBN 313927)
   ipetersen@irell.com
 3 IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
 4 Newport Beach, CA 92660
 5 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
 6
   Christopher J. Harnett (Pro Hac Vice)
 7 charnett@jonesday.com
   Sarah A. Geers (Pro Hac Vice)
 8 sgeers@jonesday.com
   Kevin V. McCarthy (Pro Hac Vice)
 9 kmccarthy@jonesday.com
   JONES DAY
10 250 Vesey Street
11 New   York, NY 10281-1047
   Telephone: (212) 326-3939
12 Facsimile: (212) 755-7306
13 Jennifer L. Swize (Pro Hac Vice)
   jswize@jonesday.com
14 JONES DAY
   51 Louisiana Avenue, N.W.
15 Washington, DC 20001-2113
   Telephone: (202) 879-3939
16 Facsimile: (202) 626-1700
17 John M. Michalik (Pro Hac Vice)
18 jmichalik@jonesday.com
   JONES DAY
19 77 West Wacker Drive, Suite 3500
   Chicago, IL 60601-1692
20 Telephone: (312) 782-3939
   Facsimile: (312) 782-8585
21
   Attorneys for Plaintiffs
22 JUNO THERAPEUTICS, INC., MEMORIAL
23 SLOAN KETTERING CANCER CENTER,
   and SLOAN KETTERING INSTITUTE FOR
24 CANCER RESEARCH
25
26
27
28
                                                 DECLARATION OF ANDREA W. JEFFRIES IN SUPPORT OF
                                                 MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                     JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                     Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-5 Filed 12/23/19 Page 3 of 5 Page ID
                                #:27899


 1                   DECLARATION OF ANDREA W. JEFFRIES
 2        I, Andrea W. Jeffries, declare as follows:
 3        1.     I am a partner at the law firm of Jones Day, counsel of record for the
 4 Plaintiffs in the above-referenced matter. I am a member in good standing of the State
 5 Bar of California and have been admitted to practice before this Court. I have personal
 6 knowledge of the facts set forth in this Declaration and, if called as a witness, could
 7 and would testify competently to such facts under oath.
 8        2.     On December 16, 2019, I met and conferred with counsel for Kite
 9 regarding the submission of a stipulation on the entry of judgment following the jury
10 verdict in this matter, and on the schedule for post-trial motions. Counsel for Kite
11 was very concerned that the Court would enter judgment on or around December 16
12 (the Monday after the jury verdict was rendered), and was anxious to file
13 documentation to delay entry of judgment until January 6, 2020. I questioned the
14 need for such a delayed entry of judgment, and the parties ultimately compromised
15 on a Joint Status Report submission that would provide for entry of judgment on
16 December 30, 2019. This submission was filed as Document 595 on the Court’s
17 docket.
18        3.     At all times during the parties’ meet and confer discussion and email
19 exchanges leading to the Joint Status Report, both sides consistently contemplated the
20 submission of a proposed judgment by no later than December 30, 2019. At no time
21 did counsel for Kite mention, or even suggest, that it would seek to delay entry of
22 judgment until after resolution of Plaintiffs’ post-trial motions relating to
23 enhancement and/or other issues.
24        4.     To follow up on the agreement(s) in the Joint Status Report, on
25 December 18, I sent to counsel for Kite a proposed stipulation relating to the briefing
26 of post-trial motions, and a proposed judgment. I asked for comments and/or edits to
27 these documents by December 20, 2019. True and correct copies of those documents
28 are attached hereto as Exhibits 1 and 2, respectively
                                                        DECLARATION OF ANDREA W. JEFFRIES IN SUPPORT OF
                                                        MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                            JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                           -1-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-5 Filed 12/23/19 Page 4 of 5 Page ID
                                #:27900


 1        5.     At approximately 4:45 pm on December 20, 2019, I received an email
 2 from counsel for Kite stating, for the first time, that Kite wished to delay entry of
 3 judgment until after Plaintiffs’ post-trial motions were fully briefed, heard, and ruled
 4 upon, and also that Kite wished to further delay the filing of its own post-trial motions
 5 until after such time as all of this occurred. Counsel for Kite provided no substantive
 6 comments on any aspect of the proposed judgment (Exhibit 2).
 7        6.     I responded to this email on December 21, explaining that Kite’s new
 8 position was inconsistent with the meet and confer discussion on December 16, the
 9 parties’ subsequent emails, and the Joint Status Report, and that it was contrary to the
10 normal post-trial process in patent infringement cases in district courts across the
11 country.
12        7.     Counsel for Kite responded on December 23, again providing no
13 substantive comments to Plaintiffs’ proposed judgment, and again providing no
14 information to justify its counterproposal of staggered and delayed post-trial motions,
15 or a delayed entry of judgment.
16        8.     Attached hereto as Exhibit 3 are the emails exchanged between counsel
17 for Kite and counsel for Plaintiffs referenced above.
18
19
20        Executed on December 23rd 2019, in Los Angeles, California.
21        I declare under penalty of perjury that the foregoing is true and correct.
22
23                                                  /s/ Andrea W. Jeffries
                                                   Andrea W. Jeffries
24
25
26
27
28
                                                         DECLARATION OF ANDREA W. JEFFRIES IN SUPPORT OF
                                                         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                            -2-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-5 Filed 12/23/19 Page 5 of 5 Page ID
                                #:27901


 1                           CERTIFICATE OF SERVICE
 2        A copy of the foregoing document was electronically filed with the Court this
 3 23rd day of December, 2019. Notice of this filing will be sent by operation of the
 4 Court’s electronic filing system. Parties may access this filing through the Court’s
 5 system.
 6                                               /s/ Andrea W. Jeffries
                                                Andrea W. Jeffries
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      DECLARATION OF ANDREA W. JEFFRIES IN SUPPORT OF
                                                      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                          JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                          -3-                             Case No. 2:17-cv-07639-SJO-KSx
